     Case 6:18-cv-00397-MC         Document 37      Filed 07/07/20    Page 1 of 2




Drew L. Johnson
Kathryn Tassinari
DREW L. JOHNSON, P.C.
sherwoodreese@comcast.net
kathrynt50@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

KATIE J. HANSON, aka
KATIE J. BJARNSON,
                                                   Case No. 6:18-cv-00397-MC
                   Plaintiff,
                                                   SUPPLEMENTAL ORDER
       vs.                                         APPROVING ATTORNEY FEES
                                                   PURSUANT TO 42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $6309.00 in attorney fees for Plaintiff’s

Disabled Adult Child (“DAC”) benefits as final settlement of attorney fees pursuant to 42

U.S.C. §406(b). Any past-due benefits withheld by the Defendant in anticipation of an order


SUPPLEMENTAL ORDER APPROVING ATTORNEYS FEES -                                             1
      Case 6:18-cv-00397-MC       Document 37      Filed 07/07/20    Page 2 of 2




under 42 U.S.C. §406(b), shall be payable to Plaintiff’s counsel, Drew L. Johnson, PC, less

an administrative assessment pursuant to 42 U.S.C. §406(d), and mailed to their office at

1700 Valley River Drive, Eugene, OR 97401, consistent with this order.

                                                  July 7
       IT IS SO ORDERED this day of _________________________, 2020



                                             s/Michael J. McShane
                                           ______________________________
                                           U.S. District Judge/Magistrate Judge




PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




SUPPLEMENTAL ORDER APPROVING ATTORNEYS FEES -                                            2
